Detrailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
this office action is in response to the commination dated 1/21/22
Claims 21-40 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11232876. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other . For example, claims 21-40 of the instant application is compared with the claims 1-20 of U.S .Patent No. 11233876(see the table below). The comparison  reveal the claims instant application and Patented claims define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored in the co-pending claim 1. These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

     Instant Application 17/581-232
21.    (New) A method of distributing profiles to user devices, the method comprising: 

partitioning a first user profile into a first profile segment and a second profile segment; 

encrypting the first and second profile segments using a unique key; transmitting the encrypted first profile segment to a first user device; transmitting the encrypted second profile segment to a second user device; 
receiving a request for the first user profile from an enrolling user device; and transmitting profile information to the enrolling user device, wherein the profile information identifies the first and second user devices and provides instructions for obtaining the encrypted first and second profile segments from the first and second user devices, wherein the instructions in the profile information instruct the enrolling user device to: retrieve the encrypted first profile segment from the first user device; retrieve the encrypted second profile segment from the second user device; decrypt the first and second profile segments using the unique key; and combine the first and second profile segments to obtain the first user profile.

22. (New) The method of claim 21, wherein the request for the first user profile from the enrolling user device includes the unique key.
23. (New) The method of claim 21, wherein the request for the first user profile is sent by the enrolling user device based on instructions extracted from a notification received at the enrolling user device.

24. (New) The method of claim 23, wherein the instructions are extracted using the unique key.

25. (New) The method of claim 21, wherein the unique key is transmitting to the enrolling user device prior to receiving the request for the first user profile from the enrolling user device.

26. (New) The method of claim 21, wherein the first user device and second user device are selected based on the first user device, second user device, and enrolling user device belonging to a same user group.

27. (New) The method of claim 21, wherein receiving the request for the first user profile includes receiving a certificate from the enrolling user device.




















28. (New) A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, cause the processor to perform stages for distributing profiles to user devices, the stages comprising: partitioning a first user profile into a first profile segment and a second profile segment; encrypting the first and second profile segments using a unique key; transmitting the encrypted first profile segment to a first user device; transmitting the encrypted second profile segment to a second user device; receiving a request for the first user profile from an enrolling user device; and transmitting profile information to the enrolling user device, wherein the profile information identifies the first and second user devices and provides instructions for obtaining the encrypted first and second profile segments from the first and second user devices, wherein the instructions in the profile information instruct the enrolling user device to: retrieve the encrypted first profile segment from the first user device; retrieve the encrypted second profile segment from the second user device; decrypt the first and second profile segments using the unique key; and combine the first and second profile segments to obtain the first user profile.

29. (New) The non-transitory, computer-readable medium of claim 28, wherein the request for the first user profile from the enrolling user device includes the unique key.

30. (New) The non-transitory, computer-readable medium of claim 28, wherein the request for the first user profile is sent by the enrolling user device based on instructions extracted from a notification received at the enrolling user device.

31. (New) The non-transitory, computer-readable medium of claim 30, wherein the instructions are extracted using the unique key.

32. (New) The non-transitory, computer-readable medium of claim 28, wherein the unique key is transmitting to the enrolling user device prior to receiving the request for the first user profile from the enrolling user device. 5

Docket No. F390.C1 Continuation of App. No. 16/802,601

33. (New) The non-transitory, computer-readable medium of claim 28, wherein the first user device and second user device are selected based on the first user device, second user device, and enrolling user device belonging to a same user group.

34. (New) The non-transitory, computer-readable medium of claim 28, wherein receiving the request for the first user profile includes receiving a certificate from the enrolling user device.

35. (New) A system for distributing profiles to user devices, comprising: a memory storage including a non-transitory, computer-readable medium comprising instructions; and a computing device including a hardware-based processor that executes the instructions to carry out stages comprising: partitioning a first user profile into a first profile segment and a second profile segment; encrypting the first and second profile segments using a unique key; transmitting the encrypted first profile segment to a first user device; transmitting the encrypted second profile segment to a second user device; receiving a request for the first user profile from an enrolling user device; and transmitting profile information to the enrolling user device, wherein the profile information identifies the first and second user devices and provides instructions for obtaining the encrypted first and second profile segments from the first and second user devices, wherein the instructions in the profile information instruct the enrolling user device to: 6

Docket No. F390.C1 Continuation of App. No. 16/802,601 retrieve the encrypted first profile segment from the first user device; retrieve the encrypted second profile segment from the second user device; decrypt the first and second profile segments using the unique key; and combine the first and second profile segments to obtain the first user profile.

36. (New) The system of claim 35, wherein the request for the first user profile from the enrolling user device includes the unique key.

37. (New) The system of claim 35, wherein the request for the first user profile is sent by the enrolling user device based on instructions extracted from a notification received at the enrolling user device.

38. | (New) The system of claim 37, wherein the instructions are extracted using the unique key.

39. (New) The system of claim 35, wherein the unique key is transmitting to the enrolling user device prior to receiving the request for the first user profile from the enrolling user device.

40. (New) The system of claim 35, wherein the first user device and second user device are selected based on the first user device, second user device, and enrolling user device belonging to a same user group. 7
 

U.S. Patent No.11233876
1. A method of distributing profiles to user devices, the method comprising: 



receiving, at a first server, a request from a user device to enroll in a system; 

providing a unique key and a certificate to a user device based on the request, 

wherein the unique key corresponds to a user group associated with a user of the user device; 

encrypting a user profile with the unique key, wherein the user profile is associated with the user group;

 sending, by the first server, the user profile and the certificate to a second server; and 

sending, by the first server, a notification to the user device through a messaging service, wherein the notification includes access information for the second server and instructions to retrieve the user profile from the second server using the certificate.























2. The method of claim 1, wherein the notification is sent as a first notification and a second notification, the first notification including a first portion of the second server access information, and the second portion including a second portion of the second server access information.












3. The method of claim 2, wherein the second server access information includes a universal resource locator (“URL”) associated with the second server, the first notification includes a first portion of the URL, the second notification includes a second portion of the URL and the unique key, and the user device combines the first and second portions of the URL to provide the second server with the unique key and access the user profile.
4. The method of claim 1, further comprising: receiving, at the second server, the a request for the user profile from the user device, wherein the request includes the certificate; identifying, by the second server, the user profile using the certificate; and sending, by the second server, the user profile to the user device.
5. The method of claim 4, wherein the certificate includes a group identifier of the user group associated with the user device, and the identification includes searching one of a storage and a memory of the second server with the group identifier for the associated user profile.
6. The method of claim 4, further comprising: verifying, at the second server, that the user device is assigned to the first user group based on the certificate prior to performing the identification.
7. The method of claim 1, further comprising: partitioning, by the first server, the user profile into segments; transmitting each of the segments to a respective designated user device for the user group not including the user device; transmitting device information corresponding to the designated user devices to the user device; and transmitting, to the user device, instructions for retrieving the user profile segments from the designated user devices and combining the segments.








8. A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for distributing profiles to user devices, the stages comprising: providing a unique key and a certificate to a user device based on the request, wherein the unique key corresponds to a user group associated with a user of the user device; encrypting a user profile with the unique key, wherein the user profile is associated with the user group; sending, by the first server, the user profile and the certificate to a second server; and sending, by the first server, a notification to the user device through a messaging service, wherein the notification includes access information for the second server and instructions to retrieve the user profile from the second server using the certificate.
9. The non-transitory, computer-readable medium of claim 8, wherein the notification is sent as a first notification and a second notification, the first notification including a first portion of the second server access information, and the second portion including a second portion of the second server access information.
10. The non-transitory, computer-readable medium of claim 9, wherein the second server access information includes a universal resource locator (“URL”) associated with the second server, the first notification includes a first portion of the URL, the second notification includes a second portion of the URL and the unique key, and the user device combines the first and second portions of the URL to provide the second server with the unique key and access the user profile.
11. The non-transitory, computer-readable medium of claim 8, the stages further comprising: receiving, at the second server, the a request for the user profile from the user device, wherein the request includes the certificate; identifying, by the second server, the user profile using the certificate; and sending, by the second server, the user profile to the user device.
12. The non-transitory, computer-readable medium of claim 11, wherein the certificate includes a group identifier of the user group associated with the user device, and the identification includes searching one of a storage and a memory of the second server with the group identifier for the associated user profile.
13. The non-transitory, computer-readable medium of claim 11, further comprising: verifying, at the second server, that the user device is assigned to the first user group based on the certificate prior to performing the identification.
14. The non-transitory, computer-readable medium of claim 11, the stages further comprising: partitioning, by the first server, the user profile into segments; transmitting each of the segments to a respective designated user device for the user group not including the user device; transmitting device information corresponding to the designated user devices to the user device; and transmitting, to the user device, instructions for retrieving the user profile segments from the designated user devices and combining the segments.
15. A system for distributing profiles to user devices, comprising: a memory storage including a non-transitory, computer-readable medium comprising instructions; and a computing device including a hardware-based processor that executes the instructions to carry out stages comprising: providing a unique key and a certificate to a user device based on the request, wherein the unique key corresponds to a user group associated with a user of the user device; encrypting a user profile with the unique key, wherein the user profile is associated with the user group; sending, by the first server, the user profile and the certificate to a second server; and sending, by the first server, a notification to the user device through a messaging service, wherein the notification includes access information for the second server and instructions to retrieve the user profile from the second server using the certificate.
16. The system of claim 15, wherein the second server access information includes a universal resource locator (“URL”) associated with the second server, the first notification includes a first portion of the URL, the second notification includes a second portion of the URL and the unique key, and the user device combines the first and second portions of the URL to provide the second server with the unique key and access the user profile.
17. The system of claim 15, wherein the second server access information includes a first portion of a universal resource locator (“URL”) associated with the second server, and wherein a second portion of the URL is provided to the user device with the first unique key by the first server, and wherein the user device combines the first and second portions of the URL to access the second server and provide the second server with the first unique key.
18. The system of claim 15, the stages further comprising: receiving, at the second server, the a request for the user profile from the user device, wherein the request includes the certificate; identifying, by the second server, the user profile using the certificate; and sending, by the second server, the user profile to the user device.
19. The system of claim 18, the stages further comprising: verifying, at the second server, that the user device is assigned to the first user group based on the certificate prior to performing the identification.
20. The system of claim 15, further comprising: partitioning, by the first server, the user profile into segments; transmitting each of the segments to a respective designated user device for the user group not including the user device; transmitting device information corresponding to the designated user devices to the user device; and transmitting, to the user device, instructions for retrieving the user profile segments from the designated user devices and combining the segments.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452